Citation Nr: 0923019	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-10 923	)	DATE
	)
	)


THE ISSUE

Whether a September 5, 1984, decision by the Board of 
Veterans' Appeals (Board) denying entitlement to a total 
rating for compensation based upon individual unemployability 
should be revised or reversed on the grounds of clear and 
unmistakable error.


(The issues of entitlement to service connection for cause of 
the Veteran's death and entitlement to dependency and 
indemnity compensation pursuant to the provisions of 
38 U.S.C.A. § 1318 are addressed in a separate Board decision 
to be issued concurrently with this one.)


REPRESENTATION

Moving party represented by:  New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant's husband, the Veteran, served on active duty 
from March 1943 to July 1946.  He died in December 2003.  

This case comes before the Board on motion by the appellant 
asserting clear and unmistakable error in the September 5, 
1984, Board decision, which denied entitlement to a total 
rating for compensation based upon individual 
unemployability.  


FINDING OF FACT

The September 1984 Board decision that denied entitlement to 
a total rating for compensation based upon individual 
unemployability was supported by the evidence then of record 
and was not undebatably erroneous; the record does not 
demonstrate that the correct facts, as they were known on 
September 5, 1984, were not before the Board, or that the 
Board incorrectly applied statutory or regulatory provisions 
extant at that time such that the outcome of the claim would 
have been manifestly different but for the error.




CONCLUSION OF LAW

The Board's September 5, 1984, decision denying entitlement 
to a total rating for compensation based upon individual 
unemployability was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this motion as a matter of law.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the VCAA has no 
applicability to claims of clear and unmistakable error in 
prior Board decisions, and that VA's duties to notify and 
assist contained in the VCAA are not applicable to such 
motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc); see also VAOPGCPREC 12-2001.

The appellant contends that the September 1984 Board decision 
contains clear and unmistakable error.  In that decision, the 
Board determined that the Veteran was not entitled to a total 
rating for compensation based upon individual 
unemployability.  

Review of Evidence and Procedural History

At the time of the September 1984 Board decision in which 
clear and unmistakable error is alleged, the relevant 
evidence of record consisted of service treatment records, VA 
examination reports, private medical records, lay statements, 
and the Veteran's contentions and testimony.  The Veteran's 
service-connected disabilities and evaluations were as 
follows: residuals of herniated nucleus pulposus with fusion 
and bone graft, which was 60 percent disabling; scar on the 
right forearm from residuals of a gunshot wound, which was 
noncompensably disabling; and postoperative scar from an 
appendectomy, which was noncompensably disabling.

The Veteran entered service with a low back disability 
(sciatic rheumiticism), which was determined to have been 
aggravated in service.  The Veteran was medically discharged 
from service due to his low back disability.  Service 
connection for residuals of nucleus pulposes postoperative 
with fusion of "L.4 & L. ST" vertebrae with bone graft 
rated as favorable ankylosis of the lumbar spine was awarded 
based on aggravation and assigned a 40 percent evaluation.  
He was also awarded service connection for scar on the right 
forearm as residuals of a gunshot wound (for which he 
received the Purple Heart) and postoperative appendectomy 
scar, both of which were assigned noncompensable evaluations.  

A July 1977 private cervical and lumbar myelogram showed 
marked degenerative changes in the cervical spine and 
extradural defects at L4-L5 and L5-L6.  A July 1977 private 
x-ray showed post surgical change without alteration.

In August 1980, the Veteran submitted a claim for increase 
for the low back disability.  He stated that as the years had 
passed, his back condition had gotten worse and that in 1977, 
he was unable to continue working.  He stated he had received 
x-rays and a myelogram and was told he "could not return to 
work."  The Veteran stated he had been awarded "100% 
disability from Social Security" and 100 percent disability 
from his insurance policies by VA.  He made no allegations 
regarding his other service-connected disabilities.

An October 1980 private medical record shows the Veteran was 
seen by Dr. BAM for low back pain.  The examiner noted that 
the Veteran had sustained a back injury 30 years ago and had 
fallen down on October 21, 1976, and developed acute low back 
pain radiating into the right leg and cervical pain.  He also 
noted that the Veteran had constant cervical pain, which 
radiated into both shoulders.  The examiner described the 
Veteran as limping to the right.  He entered impressions of 
lumbosacral radiculopathy secondary to herniated nucleus 
pulposus, cervical radiculopathy and root compression 
syndrome, and status postoperative lumbosacral laminectomy.  

On a VA Form 21-2545, Report of Medical Examination for 
Disability Evaluation, the Veteran stated he had worked until 
October 1976, when he fell due to his service-connected low 
back disability.  He stated he had constant pain in his back, 
neck, shoulders, and leg.  

A November 1980 VA neurological examination shows the 
examiner noted the Veteran's medical history, including his 
fall in October 1976, where he developed recurrent low back 
pain radiating into his right leg and neck pain with no 
radiation.  The examiner found no detectable weakness or 
atrophy.  He found limitation of motion of the lumbosacral 
spine.  There was slightly decreased sensation to touch and 
pin prick in L5 and S1 distribution in the right.  
Coordination was intact.  Reflexes in the right ankle were 
slightly depressed.  

A November 1980 VA joints examination shows the Veteran was 
able to forward flex to 50 degrees with extension less than 
20 degrees.  The musculature of both lower extremities showed 
no distinct evidence of flattening or atrophy or evidence of 
weakness of either foot.  

In a December 1980 rating decision, the RO granted a 
60 percent evaluation for the service-connected low back 
disability but denied entitlement to a total rating for 
compensation based upon individual unemployability.  The RO 
noted the Veteran's October 1976 accident, which had caused 
low back pain and cervical pain.  It determined that on the 
basis of intercurrent injury, it was felt the Veteran was not 
shown to be entitled to a total rating for compensation based 
upon individual unemployability since it was not shown that 
he was unable to perform some form of substantially gainful 
employment solely as a result of the service-connected low 
back disability.  

An April 1982 private medical record from Dr. BAM shows his 
reporting the Veteran having fallen down on October 21, 1976, 
and developing acute low back pain radiating into the right 
leg.  He noted the Veteran also developed cervical pain 
following the accident, which was constant and radiating into 
both shoulders.  He described the Veteran's low back pain as 
"very severe and sharp."  Dr. BAM stated he had been 
treating the Veteran since the 1976 injury, and the Veteran 
had had multiple exacerbations and remissions of low back 
pain during this time.  Physical examination revealed marked 
weakness of the right leg.  The proximal and distal muscles 
were weak with mild to moderate weakness of the right bicep 
and triceps.  The right grip was weaker than the left grip.  
Heel-and-toe walking was difficulty due to weakness in the 
right leg.  Sensory examination revealed impairment of pin 
prick and light touch over the right leg in distribution of 
L4-L5 and S1.  He entered impressions of lumbosacral 
radiculopathy secondary to neuropsychological L4-L5 and L5-
S1; cervical radiculopathy and root compression syndrome; and 
status postoperative lumbosacral laminectomy and fusion.  Dr. 
BAM concluded the Veteran had a permanent neurological 
disability of the back and right leg and that his long term 
prognosis was guarded due to the lack of improvement in spite 
of intensive physical therapy, muscle relaxants, and 
analgesics.  

In May 1983, the Veteran filed a new claim for individual 
unemployability.  He stated he had been unable to work since 
March 1977 because of "pain in my back, legs, and neck."  
He stated he had applied for several jobs and had been turned 
down because of his low back disability.  Attached to his 
statement were two letters from two prospective employers.  
One letter indicated that the company could not accept the 
Veteran's employment because it felt his back problems would 
interfere with his ability to fully perform the job for which 
he had applied.  The other letter indicated that because of 
the Veteran's back disability, "it may limit your ability to 
cope with the duties of the job," and that he could not be 
considered for the job of cashier and bookkeeper.  

On a VA Form 21-527, Income Net Worth and Employment 
Statement, received in July 1983, the Veteran stated that the 
nature of his illnesses were pain in his back, leg, neck, and 
shoulders.  In a VA Form 21-4138, Statement in Support of 
Claim, that was attached as part of the VA Form 21-527, the 
Veteran stated that since being discharged from service, his 
back had continued to get worse for the next 30 years until 
1976, when he was unable to get out of bed several times over 
a period of days.  He stated he was in the hospital and home 
for several months and attempted to go back to work, but was 
unable to work and was put on permanent disability.  The 
Veteran concluded that because of his physical limitations, 
which were caused by injuries and the spinal operation he 
underwent in service, he had been unable to work since 1977.

A June 1983 VA neurological examination report shows the 
examiner noted the Veteran had fallen in October 1976 and had 
developed recurrent low back pain radiating down to his right 
leg, which was aggravated by bending and coughing.  
Examination shows that the Veteran had marked limitation of 
motion of the lumbosacral spine, but "no weakness" and "no 
atrophy."  The Veteran had a decrease in distribution of L5 
and S1 on the right.  Reflexes were slightly depressed.  
Coordination was "within normal limits."  

A June 1983 VA joints examination report shows the examiner 
noted the Veteran walked with "an even[,] stable gait."  He 
noted the Veteran wore a back brace that had been removed for 
the examination.  The examiner found some straightening of 
the normal lumbosacral curve, but noted it was not 
"obliterated."  Pressure and percussion elicited a 
complaint of tenderness.  There was no atrophy of the gluteal 
fold on either side.  The Veteran had 40 degrees of flexion 
and 5 degrees of extension.  Straight leg raising was 
positive on both sides.  There was no distinct foot weakness 
demonstrable, and no finding of atrophy of either lower 
extremity.  

A June 1983 addendum from Dr. BAM indicates the Veteran had 
been unable to perform routine activities or even dress 
himself.  He stated the Veteran also complained of occasional 
neck pain.  Physical examination on that day revealed the 
Veteran was in acute distress due to low back pain and limped 
on the right side.  He described moderate weakness of the 
right leg in both the proximal and distal muscles.  Dr. BAM 
reiterated that the Veteran's prognosis was guarded due to 
the lack of improvement.  He stated the residuals symptoms 
were permanent.  

At a March 1984 RO hearing, the Veteran testified that over 
the past 30 years, his low back disability had gotten worse 
and worse and then he fell seven years prior and had been 
unable to work since that time.  He noted he was on Social 
Security disability.  The Veteran testified that "out of 
curiosity," he had tried to get some jobs but that "they 
would not even look at me."  When asked what his last job 
entailed, the Veteran stated he did clerical work and took 
care of supplies and that his job entailed "sitting down."  
He stated he was unable to bend over to tie his own shoes; 
that his wife had to do that for him.  The Veteran described 
having pain every day.  He was asked if he was "suffering 
from any condition other than" the back condition.  The 
Veteran stated he did not think so, but then noted he had 
blisters under his feet, trouble with his eyes, had his gall 
bladder removed, and had some trouble with kidney stones.  
The interviewer clarified the question and asked, "What you 
are saying in fact is, if you did not have this back 
condition at all, you would probably be employed today?"  
The Veteran stated yes.  He was asked about whether he had 
pain in his arms and hands, and the Veteran responded with, 
"Not too much."  

In the July 1984 Informal Hearing Presentation, the Veteran's 
representative argued that reasonable doubt should be 
resolved in favor of the Veteran and that entitlement to a 
total rating for compensation based upon individual 
unemployability should be granted.  

In the September 1984 Board decision, it reported the 
evidence described above.  It noted the Veteran had completed 
high school, had occupational experience as an office 
manager, had not been gainfully employed since March 1977, 
and his service-connected disabilities and their evaluations.  
The Board provided the following discussion regarding the 
Veteran's claim for individual unemployability:

In determining entitlement to a total rating 
for compensation purposes based on 
individual unemployability, where the 
appellant is less than totally disabled 
under the schedular criteriam, it must be 
found that he is, in fact, unable to secure 
or follow substantially gainful employment 
as a result of his service-connected 
disabilities alone.  The fact that he is not 
working is not determinative of this issue, 
but rather it is the impact of the service-
connected disabilities, insofar as his 
ability to work is concerned.  A recent 
Administration examination revealed that the 
appellant walked with no impairment of gait, 
although he has marked limitation of motion 
of the lumbosacral spine.  While his back 
disability dopes present a considerable 
impairment, it is not of itself of such 
severity as to prevent him from obtaining 
and engaging in substantially gainful 
employment, perhaps of a relatively 
sedentary or light labor nature.  Although 
he has other service-connected disabilities, 
namely a scar residual of a gunshot wound of 
the right forearm and a postoperative 
appendectomy scar, these disabilities have 
not been shown to have any significant 
impact on his industrial potential.

Consideration has been given to the 
applicability of the doctrine of reasonable 
doubt, but the Board finds no basis for 
allowance of this appeal.  



Relevant Law and Regulations in 1984

The applicable law and regulations in effect at the time of 
the September 1984 Board decision are the same as those 
currently in effect.  

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (1984). 

A total rating for compensation based upon individual 
unemployability may be assigned, when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a). 

Legal Criteria & Clear and Unmistakable Error Analysis 

Under 38 U.S.C.A. § 7111, the Board has been granted 
authority to revise a prior Board decision on the grounds of 
clear and unmistakable error.  Clear and unmistakable error 
is defined as:

A very specific and rare kind of error of 
fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could 
not differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as they 
were known at the time, were not before the 
Board, or the statutory and regulatory 
provisions extant at the time were 
incorrectly applied.

38 C.F.R. § 20.1403(a) (2008).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
deemed clear and unmistakable.  38 C.F.R. § 20.1403(c) 
(2008).  Examples of situations that are not clear and 
unmistakable include, a changed diagnosis, i.e., a new 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and, allegations based on improper evaluation 
of evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d)(1)-(3) (2008).

A claim for clear and unmistakable error must be decided 
based on the record and law that existed at the time of the 
prior adjudication in question.  38 C.F.R. § 20.1403(b) 
(2008).

The crux of the appellant's argument that there was clear and 
unmistakable error in the September 1984 Board decision is 
based on the fact that the Social Security Administration had 
determined he was totally disabled due to his low back 
disability.  She states that if the Veteran was able to work, 
he would not have been awarded Social Security disability.  
She feels VA did not take into account the Veteran's receipt 
of Social Security Administration benefits when considering 
his claim for individual unemployability or perhaps was 
unaware he had been awarded such benefits.

After a review of the evidence, the Board finds that the 
September 1984 Board decision that denied an appeal for 
entitlement to a total rating for compensation based upon 
individual unemployability was supported by the evidence then 
of record and was not undebatably erroneous.  The record does 
not demonstrate that the correct facts, as they were known in 
September 1984, were not before the Board in September 1984, 
or that the Board incorrectly applied statutory or regulatory 
provisions extant at that time, such that the outcome of the 
claim would have been manifestly different but for the error.

The Board is aware that the records from the Social Security 
Administration were not obtained by VA at the time of the 
September 1984 Board decision.  That cannot constitute clear 
and unmistakable error.  See 38 C.F.R. § 20.103(d)(2) 
(stating Secretary's failure to fulfill the duty to assist is 
not clear and unmistakable error).  Nevertheless, the Board 
accepted the Veteran's allegation that he had stopped working 
in March 1977, as made this a finding of fact.  See page 6 of 
September 1984 Board decision.  Additionally, the record 
showed the Veteran had openly reported he was in receipt of 
Social Security disability benefits.  See letter from 
Veteran, received August 1980.  Thus, it cannot be argued 
that the correct facts were not before the Board.  

At the time of the September 1984 Board decision, there was 
evidence to support the Board's finding that the Veteran's 
service-connected disabilities were not of sufficient 
severity to prevent him from engaging in some form of 
substantially gainful employment consistent with his 
education and occupational experience.  For example, while 
the Veteran complained of severe pain and weakness in his 
lower extremities, the Board noted that recent VA 
examinations showed no foot weakness, no atrophy in the lower 
extremities, and a normal gait.  There were some sensory 
changes in the right lower extremity, but clearly it did not 
affect the Veteran's ability to walk.  

The statements the Veteran submitted to VA kept alleging neck 
pain and upper extremity weakness when arguing he was unable 
to work due to pain.  These complaints were unrelated to the 
service-connected low back disability.  Dr. BAM's clinical 
findings show the low back was more severe than what the VA 
examinations showed.

To sum up the evidence at the time of the September 1984 
Board decision, there was evidence that was both favorable 
and unfavorable to the Veteran's claim.  Whether to grant or 
deny a total rating for compensation based upon individual 
unemployability involved weighing of the evidence, including 
the severity of the Veteran's service-connected low back 
disability and other service-connected disabilities.  Such 
weighing reflects that the decision to deny a total rating 
for compensation based upon individual unemployability was, 
at a minimum, debatable.  In such cases, where it is not 
absolutely clear that different result would have ensued, the 
error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  It must be noted that VA based (and 
still bases) its determination on whether entitlement to a 
total rating for compensation based upon individual 
unemployability was warranted on its own regulations and not 
those of the Social Security Administration.

The Board concludes that the appellant's contentions rise to 
the level of mere disagreement with how the facts were 
weighed in the September 1984 Board decision.  Under 38 
C.F.R. § 20.1403(d)(3), a disagreement as to how the facts 
were weighed or evaluated is does not constitute clear and 
unmistakable error.  As a result, the Board finds that the 
September 5, 1984, Board decision, denying a total rating for 
compensation based upon individual unemployability, was not 
clearly and unmistakably erroneous.




ORDER

The motion for reversal or revision of the Board's September 
5, 1984, decision denying entitlement to a total rating for 
compensation based upon individual unemployability on the 
basis of clear and unmistakable error is denied.



________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



